Exhibit 10.2

 

STOCKHOLDERS’ AGREEMENT

 

AMONG

 

NEW HORIZONS WORLDWIDE, INC.

 

AND

 

THE STOCKHOLDERS LISTED ON EXHIBIT B HERETO

 

 

DATED FEBRUARY 8, 2005

 

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of
February 8, 2005 by and among New Horizons Worldwide, Inc., a Delaware
corporation (the “Company”), Camden Partners Strategic Fund III, L.P., a
Delaware limited partnership, Camden Partners Strategic Fund III-A, L.P., a
Delaware limited partnership (collectively, “Camden”) and other parties
identified as Series A Preferred Stockholders on Exhibit B hereto, as may be
amended from time to time (collectively with Camden, the “Series A Preferred
Stockholders”).

 

WHEREAS, simultaneously with the execution hereof, the Company has issued to the
Series A Preferred Stockholders 1,600,000 shares of Series A Convertible
Preferred Stock pursuant to a Series A Stock Purchase Agreement dated as of
February 7, 2005 among the Company and the Series A Preferred Stockholders (the
“Purchase Agreement”); and

 

WHEREAS, it is a condition to the obligations of the Series A Preferred
Stockholders under the Purchase Agreement that this Agreement be executed by the
parties hereto, in order to provide, among other things, for certain rights and
responsibilities as set forth herein.

 

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:

 


1.                                      DEFINITIONS


 

For all purposes of this Agreement, capitalized terms specified in Exhibit A
shall have the meanings set forth in Exhibit A, except as otherwise expressly
provided herein.

 


2.                                      DIRECTORS OF THE COMPANY


 

In accordance with the Charter and the Bylaws of the Company, one director of
the Company shall be elected by the holders of the Series A Convertible
Preferred Stock (the “Series A Preferred Director”) and all other directors of
the Company shall be elected by the holders of the Common Stock and the Series A
Preferred Stock voting together as a single class (with each share of Series A
Preferred Stock entitled to that number of votes equal to the number of full
shares of Common Stock into which such share of Series A Preferred Stock is then
convertible (calculated by rounding any fractional share down to the nearest
whole number) multiplied by .8260.).

 

Until this Agreement is terminated as provided herein, the Company and each
Series A Preferred Stockholder (for so long as such Series A Preferred
Stockholder owns any security of the Company) shall take or cause to be taken
all reasonably necessary actions within its respective power and authority and
in accordance with applicable law as may be required to effect the agreements
contained in this Section 2.

 

2.1.                            Board of Directors

 

For so long as the holders of the Series A Convertible Preferred Stock are
entitled to nominate and elect a Series A Preferred Director as set forth in the
Charter, the Company and

 

--------------------------------------------------------------------------------


 

each Series A Preferred Stockholder shall take or cause to be taken all
necessary actions as may be required:

 

(1)                                  to establish the authorized size of the
Board of Directors of the Company at ten (10) directors;

 

(2)                                  to not authorize an increase in the size of
the Board of Directors of the Company to greater than ten (10) directors or a
decrease in the size of the Board of Directors to less than seven (7) directors;

 

(3)                                  to cause to be elected to the Board of
Directors the Series A Preferred Director designated in writing from time to
time by the holders of a majority of the Series A Preferred Stock, such person
initially being David L. Warnock;

 

(4)                                  to maintain the voting requirements for
actions of the Board of Directors at a majority of directors present at a
meeting at which there is a quorum, except in respect of such matters as this
Agreement, the Charter or the Bylaws or law may impose a greater voting
requirement;

 

(5)                                  to cause to be removed forthwith from the
Board of Directors any Series A Preferred Director when removal is requested for
any reason, with or without cause, by the holders of a majority of the Series A
Preferred Stock, and not to remove a Series A Preferred Director for any other
reason during the time of the designation rights of the Series A Preferred
Stockholders under this Section 2;

 

(6)                                  in the case of death, resignation, or other
removal as herein provided of any Series A Preferred Director, to elect only
another person designated by the holders of a majority of the Series A Preferred
Stock to fill the vacancy created thereby; and

 

(7)                                  to prevent any action from being taken by
the Board of Directors of the Company during the pendency of any vacancy due to
death, resignation or removal of any Series A Preferred Director, unless the
Series A Preferred Stockholders shall have failed for a period of five Business
Days after written notice from the Company of the vacancy to designate a
replacement.

 

2.2.                            Board Committees

 

For so long as the holders of the Series A Convertible Preferred Stock are
entitled to nominate and elect a Series A Preferred Director as set forth in the
Charter and subject to the applicable listing standards of Nasdaq or any other
any securities exchange on which any of the Company’s securities are then traded
or listed and any applicable Law, the Board of Directors will not establish an
executive committee authorized to exercise the power of the Board of Directors
generally unless the Series A Preferred Director is granted representation on
such committee proportional to its representation on the Board of Directors, nor
will the Board of Directors establish or employ committees (unless the Series A
Preferred Director is granted proportional representation thereon) as a means
designed to circumvent or having the effect of

 

2

--------------------------------------------------------------------------------


 

circumventing the rights of the Series A Preferred Director under this Agreement
or the Charter to representation on the Board of Directors.

 

2.3.                            Election of an Additional Independent Director

 

The Company will use its commercially reasonable efforts to cause to be elected
to the Board of Directors an additional independent director as defined by the
applicable listing standards of Nasdaq or any other any securities exchange on
which any of the Company’s securities are then traded or listed with appropriate
business background in the Company’s industry within the lesser of (i) twelve
(12) months from the date of this Agreement or (ii) the time frame required by
the standards of Nasdaq or any other any securities exchange on which any of the
Company’s securities are then traded or listed to maintain a majority of
independent directors on the Board of Directors.

 

2.4                               Board Compensation

 

The Series A Preferred Director shall be entitled to receive such cash,
equity-linked or other compensation and expense reimbursement arrangements as
shall be provided to each other non-employee member of the Board of Directors in
performing their duties as directors.

 

2.5.                            Board Observer Rights

 

For so long as Camden owns twenty-five percent (25%) of the shares of Series A
Convertible Preferred Stock (as adjusted for stock splits, stock combinations
and similar events) issued on the date hereof, the Company agrees that Camden
shall be permitted to send one (1) representative (the “Representative”) to
attend, as a nonvoting observer, all meetings of the Company’s Board of
Directors or committees thereof and, in this respect, the Company shall provide
the Representative copies of all notices, minutes, consents and other materials
that it provides to its directors; provided, however, that the Company reserves
the right to exclude the Representative from access to any material or meeting
or portion thereof if the Company in good faith believes upon the advice of
counsel that such exclusion is reasonably necessary to (i) preserve the
attorney-client privilege or (ii) comply with the listing standards of Nasdaq or
any other securities exchange on which any of the Company’s securities are then
listed or traded and any applicable Law, including without limitation the need
to hold periodic executive sessions of the Company’s Board of Directors.

 


3.                                      TRANSFER OF EQUITY SECURITIES


 

3.1                               Permitted Transfers

 

Subject to Section 3.2, a Series A Preferred Stockholder may transfer its shares
of Series A Preferred Stock without restriction.  In connection with any
transfer under this Section 3.1, the transferee shall hold such Series A
Preferred Stock subject to the same restrictions applicable to its transferor
and shall agree to be bound by the terms of this Agreement.  Notwithstanding
anything to the contrary contained in this Section 3.1, no Series A Preferred
Stockholder shall be

 

3

--------------------------------------------------------------------------------


 

permitted at any time to transfer to any Person any shares of Series A Preferred
Stock if such transfer would not be in compliance with the Act or any applicable
state securities laws.

 

3.2                               Right of First Refusal

 

If any Series A Preferred Stockholder or any Person who acquires any Series A
Preferred Stock from a Series A Preferred Stockholder in accordance with
Section 3.2 (the “Transferring Holder”) shall propose to Transfer to any Person
(a “Proposed Transferee”) any shares of Series A Preferred Stock, such Transfer
shall be conditional upon the satisfaction of the following conditions
precedent:

 

(a)                                  Such Transferring Holder shall first offer
the Series A Preferred Stock that it desires to Transfer (the “Offered
Securities”) to the Company, at the same price and on the same terms that the
Transferring Holder intends to Transfer the Offered Securities to the Proposed
Transferee.  Such offer shall be made by a written notice (the “Notice of
Proposed Transfer”) delivered to the Company not less than twenty (20) days
prior to the proposed Transfer.  Such notice shall set forth the identity of the
Proposed Transferee, the Offered Securities proposed to be sold, the terms and
conditions of the Proposed Transfer, including price per share, and any other
material terms and conditions or material facts relating to the proposed
Transfer.  In addition, the Transferring Holder shall provide to the Company all
such other information relating to the Offered Securities, the Proposed
Transferee and the Proposed Transfer as the Company may reasonably request.

 

(b)                                  Thereafter, the Company shall have the
right, exercisable within twenty (20) days after receipt of the Notice of
Proposed Transfer from the Transferring Holder, to purchase from the
Transferring Holder the Offered Securities.

 

(c)                                  If the Company does not accept the offer
made by the Transferring Holder with respect to all of the Offered Securities
within the time period provided above, then the Transferring Holder shall have
the right for a period of sixty (60) days following the aforementioned twenty
(20) day period, to Transfer all, but not less than all, of such Offered
Securities, but only to the Proposed Transferee, at not less than the price, and
upon terms not more favorable to the Proposed Transferee, than were contained in
the Notice of Proposed Transfer.  Offered Securities not sold within such 60-day
period shall continue to be subject to the requirements of this Section 3.2.

 


4.                                      PREEMPTIVE RIGHTS


 

(a)                                  The Company hereby grants to each Series A
Preferred Stockholder who owns at least 100,000 shares of Series A Preferred
Stock (as adjusted for stock splits, stock combinations and similar events) the
right (but not the obligation) to purchase its pro rata share of any New
Securities that the Company may, from time to time, propose to sell and issue. 
Each Series A Preferred Stockholders’ pro rata share, for purposes of this
right, is the ratio of the number of shares of Common Stock Equivalents then
held by the Series A Preferred Stockholder immediately prior to the issuance of
the New Securities, on an as converted basis, and the number of shares of Common
Stock Equivalents outstanding (whether vested or unvested)

 

4

--------------------------------------------------------------------------------


 

immediately prior to the issuance of the New Securities, on an as converted
basis.  For purposes of this Section 4, “New Securities” shall mean any common
stock or preferred stock of the Company, whether now authorized or not, and
rights, options or warrants to purchase such common stock or preferred stock,
and securities of any type whatsoever that are, or by their terms may become,
convertible into common stock or preferred stock of the Company, but shall not
include: (a) shares of Common Stock to be issued upon conversion of the Series A
Preferred Stock, (b) shares of Common Stock, warrants, options and other rights
to purchase shares of Common Stock and securities convertible into shares of
Common Stock, issued to officers, directors and employees of, and consultants
to, the Corporation as compensation for bona fide services provided or to be
provided to the Company by such persons and approved by the Board of Directors
or the Compensation Committee, as the case may be and (iii) an aggregate of
75,000 shares of Common Stock or Common Stock issuable upon the exercise of
options, warrants or other rights of the Company issued to financial
institutions or lessors in connection with commercial credit transactions,
equipment financings or similar transactions approved by the Board of Directors,
and the issuance of Common Stock upon the exercise of any such options, warrants
or other rights.

 

(b)                                 In the event the Company proposes to
undertake an issuance of New Securities, it shall give the Series A Preferred
Stockholders eligible to exercise rights under this Section 4 written notice of
its intention, describing the type of New Securities, the price and the general
terms upon which the Company proposes to issue the same (a “Sale Notice”).  Each
Series A Preferred Stockholder shall have thirty (30) days from the date of
receipt of any such Sale Notice to elect to purchase all or a portion of its pro
rata share of the New Securities for the price and upon the general terms
specified in the Sale Notice by giving written notice to the Company and stating
therein the quantity of New Securities to be purchased.

 

(c)                                  In the event the Series A Preferred
Stockholders fail to exercise fully the rights granted hereunder within the
30-day period, the Company shall have ninety (90) days to effect the sale of the
New Securities at a price and on terms substantially the same as those offered
to the Series A Preferred Stockholders in the Sale Notice.  In the event the
sale is not effected within the 90-day period, the Company shall not issue and
sell the New Securities without again offering the New Securities to the Series
A Preferred Stockholders in the manner provided in this Section 4.

 

(d)                                 Notwithstanding Section 6.4 below, each
Series A Preferred Stockholder may, from time to time, assign its rights under
this Section 4 or any portion thereof to any of its Affiliates who agree to be
bound under this Agreement.  The aggregate pro rata share of each Series A
Preferred Stockholder and its Affiliates as a group (a “Stockholder Group”)
shall be equal for all purposes to the number of securities which would have
constituted the pro rata share of such Series A Preferred Stockholder had no
such assignment been effected, and may be allocated among the members of the
Stockholder Group in any manner agreed upon by the Stockholder Group.  For
purposes of this Section 4, the definition of “Affiliate” shall only include
affiliated entities and shall not include individuals.

 

(e)                                  Notwithstanding the foregoing, (i) in the
event that the Board of Directors determines in good faith that the Company may
be adversely affected by a delay in closing the

 

5

--------------------------------------------------------------------------------


 

sale of the New Securities, holders of a majority of the Series A Preferred
Stock with such rights granted hereunder may waive the rights granted in this
Section 4 on behalf of all Series A Preferred Stockholders with such rights
granted hereunder prior to the end of the 30-day period and upon receipt of the
acceptances or waivers described herein, the Company shall be free to consummate
the issuance and sale of the New Securities and (ii) in no event shall the
Company be required to sell any New Securities to a Series A Preferred
Stockholder that is not an “accredited investor” as such term is defined under
the Act at the time of such proposed sale.

 


5.                                      ADDITIONAL COVENANTS OF THE COMPANY


 

The Company hereby covenants as set forth in the following subsections with each
Series A Preferred Stockholder as follows:

 

5.1.                            Financial and Business Information

 

For so long as the Series A Preferred Stockholders own at least fifty percent
(50%) of the Series A Convertible Preferred Stock issued on the date hereof, the
Company shall furnish to the Series A Preferred Stockholders:

 

(1)                                  as soon as available and in any event
within sixty (60) days after the end of each fiscal year of the Company (or such
shorter period as may be prescribed by law or regulation with respect to annual
filings on Form 10-K), a copy of the audited balance sheet of the Company as of
the end of such fiscal year and the related audited statements of income and
cash flows for the fiscal year, all prepared in reasonable detail, and certified
by independent certified public accountants of recognized national standing as
presenting fairly in all material respects the financial position of the Company
and approved by the Board of Directors of the Company, including footnotes and
setting forth in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, prepared in accordance with
GAAP, consistently applied;

 

(2)                                  as soon as available and in any event
within forty (40) days after the end of each fiscal quarter of the Company (or
such shorter period as may be prescribed by law or regulation with respect to
quarterly filings on Form 10-Q) (other than the last quarter of each fiscal
year), a copy of the unaudited balance sheet of the Company as of the end of the
quarter and the related unaudited statements of income and cash flows of the
Company for the periods commencing at the end of the previous quarter and ending
at the end of the quarter and commencing at the beginning of the fiscal year and
ending at the end of the quarter, in each case setting forth in comparative form
the corresponding figures for the corresponding period of the preceding fiscal
year, prepared in accordance with GAAP, consistently applied, subject only to
year-end audit adjustments, except that such financial statements need not
contain the notes required by GAAP, and certified by the principal financial or
accounting officer of the Company and accompanied by a narrative management
discussion and analysis of the operating results and financial condition;

 

(3)                                  within thirty (30) days after the end of
each calendar month,  a copy of the unaudited balance sheet of the Company as of
the end of the month and the related unaudited

 

6

--------------------------------------------------------------------------------


 

statements of income and cash flows of the Company for the periods commencing at
the end of the previous month and ending at the end of the month and commencing
at the beginning of the fiscal year and ending at the end of the month, in each
case setting forth in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, prepared in accordance with
GAAP, consistently applied, subject only to year-end audit adjustments, except
that such financial statements need not contain the notes required by GAAP, and
certified by the principal financial or accounting officer of the Company and
accompanied by a narrative management discussion and analysis of the operating
results and financial condition;

 

(4)                                  as soon as available and in any event no
later than thirty (30) days after the first day of each fiscal year of the
Company beginning after the date hereof, an annual operating plan and budget
(including cash flow data) for the Company for the fiscal year, each prepared in
reasonable detail, including monthly projections, as each operating plan and
budget has been approved by the Board of Directors of the Company;

 

(5)                                  as soon as available, monthly updates to
the information provided in subsection (4) above;

 

(6)                                  at least annually, letters from the
Company’s independent accountants regarding the sufficiency of internal controls
and other matters customarily addressed in “management letters;”;

 

(7)                                  Within five days after receipt, a copy of
any notification received by the Company regarding (i) any defaults on any
material contracts, loans or leases to which the Company is a party or (ii) (A)
any material litigation filed against the Company or (B) any overtly threatened
litigation that the Company reasonably believes may be filed against the Company
and may have a material adverse effect on the condition (financial or other),
business, results of operations, ability to conduct business or properties of
the Company and its subsidiaries, taken as a whole; and

 

(8)                                  promptly, from time to time, such other
information (in writing if so required) regarding the assets and properties and
operations, business affairs, profit and loss statements, budgets, initial
projections and financial condition of the Company as Camden may reasonably
request.

 

5.2.                            Restrictive Agreements Prohibited

 

The Company shall not become a party to any agreement which by its terms or
effects restricts or hinders the Company’s performance of, or obligations
pursuant to, this Agreement, the Registration Rights Agreement, the Charter or
the Bylaws.

 

5.3                               Executive Vice President

 

In the event the Company acquires or establishes an institution offering
accredited post-secondary programs, the Company shall use commercially
reasonable efforts to identify and hire an executive vice president for the
business conducted thereby.  The hiring of such an executive vice president
shall be subject to the approval of Camden.

 

7

--------------------------------------------------------------------------------


 


6.                                      MISCELLANEOUS


 

6.1.                            Legend

 

The certificates or other evidence representing the Series A Preferred Stock
shall bear a legend (the “Legend”) in substantially the following form:

 

THE VOTING RIGHTS AND OBLIGATIONS WITH RESPECT TO, AND SALE OR OTHER DISPOSITION
OF, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY AND SUBJECT
TO THE PROVISIONS OF A STOCKHOLDERS’ AGREEMENT DATED AS OF FEBRUARY 8, 2005, A
COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITEIS UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW, (II) A “NO ACTION” LETTER OF THE SECURITIES AND EXCHANGE
COMMISSION WITH RESPECT TO SUCH SALE OR OFFER, OR (III) AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SUCH ACT AND ANY
APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR
OFFER.

 

6.2.                            Specific Performance

 

In addition to any other remedies which the Series A Preferred Stockholders may
have at law or in equity, the Company and the Series A Preferred Stockholders
hereby acknowledge that the harm which might result to the Series A Preferred
Stockholders from breaches by the Company or the Series A Preferred Stockholders
of their respective obligations to take all necessary actions with respect to
the election and the removal of directors of the Company cannot be adequately
compensated by damages.  Accordingly, the Company and each Series A Preferred
Stockholder agrees that each other Series A Preferred Stockholder shall have the
right to have all obligations and undertakings set forth in Section 2
specifically performed by the Company or the other Series A Preferred
Stockholders, as the case may be, and that any other Series A Preferred
Stockholder shall have the right to obtain an order or decree of such specific
performance in any of the courts of the United States of America or of any state
or other political subdivision thereof.

 

8

--------------------------------------------------------------------------------


 

6.3.                            Termination

 

Unless earlier terminated as provided herein, this Agreement, and the
agreements, covenants and obligations of the parties hereunder, shall forthwith
terminate and become wholly void and of no effect at such time as there are less
twenty-five percent (25%) of the Series A Preferred Stock issued on the date
hereof outstanding (subject to adjustment for splits, combinations and the
like).

 

6.4.                            Assignment

 

Except as expressly contemplated by Section 3, neither the Company nor any
Series A Preferred Stockholder shall assign this Agreement, in whole or in part,
whether by operation of law or otherwise, unless such person shall have obtained
the prior written consent of all the other parties.  Any purported assignment of
this Agreement contrary to the terms hereof shall be null and void and of no
force and effect.

 

6.5.                            Entire Agreement; Amendment; and Waivers

 

This Agreement, including the Exhibits hereto, constitutes the entire agreement
among the parties hereto with respect to the matters provided for herein, and it
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.  No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed and delivered by the Company and the holders of the
Series A Preferred Stock representing a majority of the outstanding shares of
Series A Preferred Stock.  No delay or failure on the part of any party hereto
in exercising any right, power or privilege under this Agreement or under any
other instruments given in connection with or pursuant to this Agreement shall
impair any such right, power or privilege or be construed as a waiver of any
default or any acquiescence therein.  No single or partial exercise of any such
right, power or privilege shall preclude the further exercise of such right,
power or privilege, or the exercise of any other right, power or privilege.  No
waiver shall be valid against any party hereto unless made in writing and
approved by the holders of the Series A Preferred Stock representing a majority
of the outstanding shares of Series A Preferred Stock.  Any waiver effected in
accordance with this Section 6.5 shall be binding upon each Series A Preferred
Stockholder whether or not they have signed the instrument providing for such
waiver.  Upon the effectuation of each such waiver or amendment, the Company
shall promptly give written notice thereof to the Series A Preferred
Stockholders who have not previously consented thereto in writing.

 

6.6.                            No Third Party Beneficiaries

 

It is the explicit intention of the parties hereto that no person or entity
other than the parties hereto is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the

 

9

--------------------------------------------------------------------------------


 

parties hereto or their respective successors, heirs, executors, administrators,
legal representatives and permitted assigns.

 

6.7.                            Binding Effect

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, heirs, executors,
administrators, legal representatives and permitted assigns.

 

6.8.                            Governing Law

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (excluding the choice of law rules
thereof).  Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in Wilmington, Delaware for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.9.                            Notices

 

All notices, demands, requests, or other communications which may be or are
required to be given, served, or sent by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, sent by
overnight courier or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

(i)                                     If to the Company:

New Horizons Worldwide, Inc.

1900 S. State College Blvd., Suite 200

Anaheim, California

Attention:  Thomas J. Bresnan

 

with a copy (which shall not constitute notice) to:

Calfee, Halter, & Griswold, LLP

1400 McDonald Investment Center

 

10

--------------------------------------------------------------------------------


 

800 Superior Avenue

Cleveland, Ohio 44114-2688

Attention: Scott R. Wilson

 

(ii)                                  If to Camden:

Camden Partners Holdings, LLC

One South Street, Suite 2150

Baltimore, Maryland 21202

Attention:  David L. Warnock

 

with a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

111 South Calvert Street. Suite 1600

Baltimore, Maryland 21202

Attention:  Thene M. Martin

 

(iii)                               If to any other Series A Preferred
Stockholder:

 

To such Series A Preferred Stockholders’ address shown on Exhibit B hereto.

 

Each party may designate by notice in accordance with this Section 6.9 a new
address to which any notice, demand, request or communication may thereafter be
so given, served or sent.  Each notice, demand, request, or communication which
shall be hand delivered, sent, mailed, in the manner described above, shall be
deemed sufficiently given, served, sent, received or delivered for all purposes
at such time as it is delivered to the addressee (with the return receipt or the
delivery receipt being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

6.10.                     Aggregation of Stock

 

All Common Stock Equivalents held or acquired by affiliated entities or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

6.11                        Execution in Counterparts

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required; and it shall not be necessary that the signatures of, or on
behalf of, each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more of the counterparts.  All
counterparts shall collectively constitute a single agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
a number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.

 

[Signatures Appear on Following Pages]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Stockholders’
Agreement, or have caused this Stockholders’ Agreement to be duly executed on
their behalf, as of the day and year first hereinabove set forth.

 

 

NEW HORIZONS WORLDWIDE, INC.

 

 

 

 

 

By:

/s/Thomas J. Bresnan

 

 

Name: Thomas Bresnan

 

Title: President and Chief Executive Officer

 

 

 

STOCKHOLDERS:

 

 

 

CAMDEN PARTNERS STRATEGIC
  FUND III, L.P.

 

 

 

 

By: Camden Partners Strategic III, LLC,

 

Its General Partner

 

 

 

 

 

By:

/s/David L. Warnock

 

 

Name: David L. Warnock

 

Title: Managing Member

 

 

 

CAMDEN PARTNERS STRATEGIC
  FUND III-A, L.P.

 

 

 

 

By: Camden Partners Strategic III, LLC,

 

Its General Partner

 

 

 

 

 

By:

/s/David L. Warnock

 

 

Name: David L. Warnock

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Affiliate” shall mean: (a) with respect to a person, any member of such
person’s family; (b) with respect to an entity, any officer, director,
Stockholder, partner or investor of or in such entity or of or in any Affiliate
of such entity; and (c) with respect to a person or entity, any person or entity
which directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such person or entity.

 

“Agreement” shall mean this Stockholders’ Agreement.

 

“Business Day” shall mean Monday through Friday and shall exclude any federal or
religious holidays.

 

“Bylaws” shall mean the Company’s Amended and Restated Bylaws of the Company.

 

“Charter” shall mean the Restated Certificate of Incorporation of the Company.

 

“Common Stock” shall mean the common stock, $.01 par value, of the Company.

 

“Common Stock Equivalent” shall mean a share of Common Stock, or the right to
acquire, whether or not immediately exercisable, a share of Common Stock,
whether evidenced by an option, warrant, convertible security or other
instrument or agreement.

 

“Company” shall mean New Horizons Worldwide, Inc., a Delaware corporation, or
any successor thereto.

 

“Governmental Entity” means a court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory authority or agency.

 

“Law” means any law, statute, ordinance, rule, regulation, order, writ,
judgment, injunction or decree of any Governmental Entity.

 

“New Securities” has the meaning set forth in Section 4.

 

“Registration Rights Agreement” has the meaning set forth in the Purchase
Agreement.

 

“Series A Preferred Director” has the meaning set forth in Section 2.

 

2

--------------------------------------------------------------------------------


 

“Series A Preferred Stockholders” has the meaning set forth in the Recitals.

 

“Sale Notice” has the meaning set forth in Section 4.

 

“Series A Preferred Stock” shall mean the Series A Convertible Preferred Stock,
no par value, of the Company.

 

“Stockholder Group” has the meaning set forth in Section 4.

 

“Transfer” means the sale, gift, mortgage, pledge, exchange, assignment or other
disposition or transfer, including a disposition under judicial order, legal
process, execution, attachment or enforcement of an encumbrance, but shall not
include: (a) a transfer by any Series A Preferred Stockholder that is a party to
this Agreement to any other Series A Preferred Stockholder that is a party to
this Agreement; (b) a transfer by a Series A Preferred Stockholder to such
Series A Preferred Stockholder’s spouse, children or grandchildren, or to
trustees or custodians for their benefit; or (c) a transfer by a Series A
Preferred Stockholder to any limited or general partner or Affiliate of the
Series A Preferred Stockholder.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Series A Preferred Stockholders

 

Camden Partners Strategic Fund III, L.P.

Camden Partners Strategic Fund III-A, L.P.

One South Street, Suite 2150

Baltimore, Maryland 21202

Phone: (410) 895-3800

Fax:  (410) 895-3805

Attention:  David L. Warnock

 

--------------------------------------------------------------------------------